Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings also use characters 100, 102, 104, 106 and 108 in reference to method steps, while these appear in the drawings they are used in a figure that is showing the final product, the steps are not being illustrated and thus it is suggested that these reference characters be removed from the disclosure.  See Remarks below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958.
Regarding claims 12, 15 and 16, Krejci discloses a two-part ball bearing cage, comprising: two cage parts (4a, 4b) forming an even-numbered plurality of ball pockets (figure 2 shows a configuration which would include 8 pockets and balls if the fully assembly were shown and also see page 1 of the attached translation line numbered 36) for respectively receiving a corresponding number of balls (3) having a predefined ball diameter; each of said cage parts including a ring-shaped body (at 4a/4b/5) having webs (7) disposed thereon forming said ball pockets, said webs having a width and being distributed in a circumferential direction; and each two of said webs disposed adjacent one another in said circumferential direction being spaced apart by a distance in said circumferential direction corresponding approximately to a sum of twice the predefined ball diameter and said width of one of said webs in said circumferential direction (see Figure 3 which shows the same general configuration as that of the instant application where the pocket in one of the parts 4a/4b holds two balls (twice the ball diameter) and the width of the web along the center of the cage in the axial direction).

Maeda teaches that a rolling element cage can include a conical outer surface (at 26a, see figure 7) and that the angle of the surface can be 10 degrees (see column 3, lines 43-61) for the purpose of providing a configuration of the cage that promotes flow of lubricant (see summary of the invention and column 4, lines 12-38).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Krejci and make the outer surface of the cage with a conical feature with an angle of 2-20 or 7-12 degrees, specifically 10 degrees, as taught by Maeda, for the purpose of providing a configuration of the cage that promotes flow of lubricant.
Regarding claim 13, Krejci and Krejci in view of Maeda which would add the taper to each cage part discloses that said cage parts are identical, and said webs are distributed uniformly in said circumferential direction (see figure 3 of Krejci, the pattern of web and pockets is the same in each half and is uniform around the assembly).
Regarding claim 14, Krejci and Maeda both disclose that at least one of said cage parts has a cylindrical outer surface (Krejci discloses that the webs 7 and 4a/4b define an outer surface that is cylindrical or flange 5 which also has a cylindrical outer surface, when adding the taper of Maeda the taper would extend from the cylindrical surface that defines the annular ring element of the cage along the surface of the webs, thus the resulting shape would have a flat cylindrical surface best shown in 18 of Maeda with a taper 26a next to it).
Regarding claim 17, Krejci discloses that at least one of said cage parts is formed at least in part of plastic material (see page 1 line numbered 14 of attached translation).
Regarding claim 19, Krejci discloses that said two cage parts are formed of an identical material or identical materials or at least in part or completely of different materials (claim 19 covers all material combinations and thus is not necessarily limiting to one particular configuration, Krejci discloses identical cage halves, these would be the same material).
Regarding claim 21, Krejci discloses that said cage parts are cut, additively manufactured, 3D-printed or injection molded (this is a product-by-process limitation that is not structurally limiting, see MPEP 2113, regardless of how the cage parts are made the resulting structural shape of Krejci would remain the same and anticipates the structure of the cage positively recited by the claim, even if later found to be structurally limiting in some form the claim covers all known common manufacturing methods of a cage and would not distinguish the apparatus from the prior art).
Regarding claim 22, Krejci discloses a single-row radial deep groove ball bearing, comprising the two-part ball bearing cage according to claim 12 (see Figure 1, note “deep groove” is not limited to any groove depth within the art, Krejci shows a grooved ball bearing meeting the requirements of the claim).
Regarding claim 23, Krejci discloses a ball bearing, comprising: a two-part ball bearing cage according to claim 12; an inner raceway (2, the raceway is in the ring); an outer raceway (1, the raceway is in the ring); and a multiplicity of balls (3) with a predetermined ball diameter, said multiplicity of balls corresponding to said even-numbered plurality ball pockets formed by said two-part ball bearing cage, and each of said balls being received in a respective one of said ball pockets (see Figures 2 and 3).
Regarding claim 24, Krejci is silent with regards to specific sizes of the ball and thus does not disclose that said predetermined ball diameter is less than 5 mm.
It would have been an obvious matter of design choice to scale the bearing and include a ball diameter less than 5mm, since such a modification would have involved a mere change in the size of the bearing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 25, the recitation of the dental instrument or dental turbine is a recitation of intended use, no inventive features of the instrument or turbine itself are disclosed, and thus the preamble is not limiting the invention and the bearing of Krejci can be used in any known device that uses a bearing, see MPEP 2111.02 II.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958, as applied to claim 12, and further in view of Sawano, JP 2009/115128.
While disclosing plastic Krejci does not disclose a specific type of plastic and thus does not disclose that said plastic material is polyether ether ketone, polyether ketone, polyphenylene sulfide, polyamidimide, polyimide, phenol resin or cotton-fabric-reinforced phenol resin.
Sawano teaches that plastic used to make a bearing cage can include polyhenylene sulfide, polyamide-imide, polyimide and polyether ether ketone (see paragraph 0003 of prior translation) so that the bearing cage in function in temperatures exceeding 120 degrees C (see paragraph 0003).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Krejci and make the cage out of any previously known plastic including the specific plastics taught by Sawano, for the purpose of making the cage out of a material that can function at higher temperatures.  In addition such a modification is within the level of ordinary skill in the art since it has been held that selection of a known material on the basis of its suitability for the intended use is an obvious matter of design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958, as applied to claim 12, and further in view of Parks, USP 3,285,099.
Krejci discloses that said cage parts each have an outer circumference and an inner circumference (radially inner and radially outer surfaces that make the ring shape), and each two of said adjacent webs are spaced apart.  However Krejci does not disclose that a distance on said outer circumference between the adjacent webs is greater than a distance on said inner circumference [in other words the length of the pocket on the outer circumferential side is larger than the length of the pocket on the inner circumferential side].
Parks teaches that adjacent walls (14, see figure 2) that make the pockets can be inclined so that the opening on the inner circumferential side of the ring is smaller than on the outer circumferential side opening for the purpose of providing a point contact configuration that reduces frictional torque (see column 1, line 61-column 2, line 10 and column 3, lines 64-73).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Krejci and shape the pocket walls so that a distance on said outer circumference between the adjacent webs is greater than a distance on said inner circumference, as taught by Parks, for the purpose of providing a point contact configuration that reduces frictional torque.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
With regards to the remaining drawing objection, the new drawings do not resolve this issue and Applicant has made no argument regarding this in the remarks.  Since the issue has not been resolved or argued the objection is maintained.
With regards to the prior art rejection the amendment/argument overcomes both rejections under 35 USC 102 but does not overcome the rejection presented previously for claims 15/16 of Krejci in view of Maeda.  The feature of the conical surface is taught by Maeda.
Applicant Argues this combination on pages numbered 11-13 of the remarks.  Applicant begins the argument by addressing the technical effect and object of the invention which is preventing cage contact with other parts of the bearings (the raceways) and to provide a cage with improved wear behavior.  However the object of the invention does not provide a structural distinction been the claimed invention and the prior art as a whole.  An apparatus claim must be distinguished in terms of the structure that makes the invention not the objective behind the invention.
In addressing Krejci Applicant cites two portions of previously provided translation that allegedly state that the cage halves are required to be fastened with rivets, dowel pins or other like parts, this recitation of Krejci is only present in one of the two line citations provided by Applicant, that being page 3 line 85.  Then on the top of page 12 Applicant states that since the parts are fastened this would have accomplished the objective in a way different than in the instant application.
First the citation on page 3 line 85 is stating that the rivets or pin can “also be provided”, this is an alternative option to the rest of the disclosure.  The rest of the disclosure of Krejci includes disclosures and drawings directed toward a configuration that includes identical cage halves that are ultimately locked together by interaction with the rolling element of the bearing with the cage (see page 1 lines 22-35 which describes an advantage in Krejci being that the parts of the cage snap together with the balls), this is the same thing that occurs in the instant application.  Second, even if Krejci only disclosed an embodiment that used pins or rivets the claim is drafted using “comprising” which is open ended and a prior art document could include additional structure but as long as it includes all the structure set forth by the claim the claim would be anticipated.  Also, even if rivets or pins were the only option in Krejci and achieved the objective in a different manner this does not mean that the structure of the document wouldn’t anticipate the claim since a claim is not limited to how the objective is specifically achieved in a disclosure but rather only the structure recited.

Applicant then argues, based on the assumption that Krejci meets the objective in a different manner, there would be no other reason for one to turn to another document.  However, again this an argument based on the objective of the invention and not the structure and is not persuasive.
With regards to Maeda Applicant again ties in the objective of the invention which does not provide a structural difference but further argues that the problem addressed by Maeda is lubricant flow and then concludes that lubricant flow and preventing contact are different objectives and the use of oil aims to improve contact behavior and would be redundant for parts which are already prevented from contact. 
This argument ignores the fact that there is rolling contact between the cage and the balls and the balls and the raceways that could benefit from lubricant and more specifically providing adequate flow of lubricant which is the purpose of using the inclined surfaces in Maeda.  Even if a cage doesn’t contact a bearing ring by the nature of the design, as applicant appears to be admitting is the case with Krejci, there is still contact in a rolling element bearing between the cage and the balls and the balls and the raceways which could all benefit from lubrication and more specifically an improved lubricant flow that is achieved by providing the cage with a tapered outer surface.
Applicant concludes the argument on page 12 by also pointing out that the invention includes only at tapered outer surface not a double taper like in Maeda and thus Maeda teaches away.  However, as indicated above, the claim is written using the transitional phrase of “comprising” which does not limit the claim to solely having a tapered outer surface.  The fact that Maeda includes a tapered outer surface is enough structure to render the claimed invention obvious.  In addition Applicant’s argument appears to be that since Maeda includes two tapers two tapers must be included in the combination, even if this is the case the claim would still be rendered obvious for the reason above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656